DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claims 11, 13, 15-19, and cancelled claims 14 and 20 on 01/04/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11, 12, 15, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Fujita (PG-PUB 2020/0078866). 
Regarding claim 11, Fujita teaches a system for generating a support material removal tool (Figure 1), comprising: 
a processor (Figure 1, item 2); and
a tangible, non-transitory memory configured to communicate with the processor, the tangible non-transitory memory having instructions stored thereon that, in response to execution by the processor (Figure 1, item 2), cause the processor to perform operations comprising:
receiving an initial design file defining a first structure (Figure 1, item 3 and [0037]-[0041]);	
identifying a blind design surface of the first structure for determining areas requiring support (Figure 1, item 3, [0037]-[0041]);
generating a second structure corresponding to the blind design surface, wherein the second structure includes a contact surface proximate the blind design surface and paring surface intersecting the contact surface at a leading edge of the second structure (Figure 1, item 3; Figure 3B; and [0037]-[0041], [0047]-[0048]); 
generating a production design file including the first structure and the second structure (Figure 1, item 3 and [0037]-[0041]);
instructing, by the processor, an additive machine to fabricate an additively manufactured component, based on the production design file, comprising the first structure and the second structure including a support material at least partially surrounding the second structure ([0041], [0048]);
instructing, by the processor, a driving tool to provide a motive force to the second structure (Figure 1, item 4; Figure 6D, [0065]-[0066]); and 
in response to instructing the driving tool, removing the support material (Figure 6E and [0063], [0065]-[0066]). 

Regarding claim 12, Fujita teaches the system as applied to claim 11, wherein the operations further comprise determining, by the processor, an offset distance between the blind design surface of the first structure and the contact surface of the second structure (Figure 3B, item H2).

Regarding claim 15, Fujita teaches the system as applied to claim 11, wherein the first structure and the second structure is made from metal [0003], [0006].
Fujita does not teach the first structure and the second structure comprise a cured resin and the support material comprises a partially cured resin.
However, expressions relating the apparatus to contents thereof or material worked upon during an intended operation do not impart patentability to the apparatus claim. 

Regarding claim 16, Fujita teaches the system as applied to claim 11, wherein the second structure includes a weakened portion configured to facilitate separation of the second structure from the first structure [0065]. 

Regarding claim 17, Fujita an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer based system, cause the computer based system to perform operations comprising:
receiving an initial design file defining a first structure (Figure 1, item 3 and [0037]-[0041]);	
identifying a blind design surface of the first structure for determining areas requiring support (Figure 1, item 3, [0037]-[0041]);
generating a second structure corresponding to the blind design surface, wherein the second structure includes a contact surface proximate the blind design surface and paring surface intersecting the contact surface at a leading edge of the second structure (Figure 1, item 3; Figure 3B; and [0037]-[0041], [0047]-[0048]); 
generating a production design file including the first structure and the second structure (Figure 1, item 3 and [0037]-[0041]);
instructing an additive machine to fabricate an additively manufactured component, based on the production design file, comprising the first structure and the second structure including a support material at least partially surrounding the second structure ([0041], [0048]);
instructing a driving tool to provide a motive force to the second structure (Figure 1, item 4; Figure 6D, [0065]-[0066]); and 
in response to instructing the driving tool, removing the support material (Figure 6E and [0063], [0065]-[0066]). 

	Regarding claim 18, Fujita teaches the article of manufacture as applied to claim 17, wherein the operations further comprise determining, by the processor, an offset distance between the blind design surface of the first structure and the contact surface of the second structure (Figure 3B, item H2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (PG-PUB 2020/0078866), as applied to claim 11, in further view of Hartmann (PG-PUB 2016/0107393). 
	Regarding claim 13, Fujita teaches the system as applied to claim 11, wherein the operations further comprise selecting a paring angle between the contact surface and the paring surface (Figure 3B, item H2).

	Fujita does not teach selecting, by the processor, a paring angle between the contact surface and the paring surface based on a material property of the support material.  

	Hartmann discuss a process of additive manufacturing comprising optimizing the support system by simulating the production process or the deformations and production-induced stresses on the component to be fabricated during the production, and thus, the accuracies to be expected. Hartmann teaches computing the dislocations
of the component caused by the gravitational forces by simulation, and computing the optimal position in space which results in minimal dislocations [0056], wherein the optimization may track various criteria for the optimization, such as minimizing the mass of additional supporting structures for a given maximum tolerance of the component to be produced, or minimizing the tolerance for a given maximum allowable mass of the supporting structures, and defined partial areas in which supporting structures are allowed to be produced [0057], [0060]-[0061]. 

	Both Fujita and Hartmann discuss additive manufacturing articles with supporting structures. One of ordinary skill in the art would have recognized that the mass of supporting structures of Fujita (e.g., the number of supporting structures, size of supporting structures, shape of supporting structures) is a result effective variable that influences the ability of properly supporting the printed article and allows for removability of the support structure.  It would have been obvious to one of ordinary skill in the art to optimize the mass of the supporting structure of Fujita as taught by Hartmann for the benefit of minimizing the mass of additional supporting structures needed and, in doing so, one of ordinary skill in the art would have been motivated to design the support structure, including the paring angle, in consideration of the design and mass of the three-dimensional component (e.g., the material property of the support material). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (PG-PUB 2020/0078866), as applied to claim 17, in further view of Hartmann (PG-PUB 2016/0107393). 
Regarding claim 19, Fujita teaches the system as applied to claim 17, wherein the operations further comprise selecting a paring angle between the contact surface and the paring surface (Figure 3B, item H2).

	Fujita does not teach selecting, by the processor, a paring angle between the contact surface and the paring surface based on a material property of the support material.  

	Hartmann discuss a process of additive manufacturing comprising optimizing the support system by simulating the production process or the deformations and production-induced stresses on the component to be fabricated during the production, and thus, the accuracies to be expected. Hartmann teaches computing the dislocations
of the component caused by the gravitational forces by simulation, and computing the optimal position in space which results in minimal dislocations [0056], wherein the optimization may track various criteria for the optimization, such as minimizing the mass of additional supporting structures for a given maximum tolerance of the component to be produced, or minimizing the tolerance for a given maximum allowable mass of the supporting structures, and defined partial areas in which supporting structures are allowed to be produced [0057], [0060]-[0061]. 

	Both Fujita and Hartmann discuss additive manufacturing articles with supporting structures. One of ordinary skill in the art would have recognized that the mass of supporting structures of Fujita (e.g., the number of supporting structures, size of supporting structures, shape of supporting structures) is a result effective variable that influences the ability of properly supporting the printed article and allows for removability of the support structure.  It would have been obvious to one of ordinary skill in the art to optimize the mass of the supporting structure of Fujita as taught by Hartmann for the benefit of minimizing the mass of additional supporting structures needed and, in doing so, one of ordinary skill in the art would have been motivated to design the support structure, including the paring angle, in consideration of the design and mass of the three-dimensional component (e.g., the material property of the support material). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742